                 Case 3:20-cv-05208-JCC Document 21 Filed 03/16/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CAPRICE JOHNSON,                                       CASE NO. C20-5208-JCC
10                             Plaintiff,                   MINUTE ORDER
11          v.

12   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, a foreign
13   corporation,
14                             Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the
19   discovery cutoff and discovery-related motions deadline (Dkt. No. 20). Having thoroughly
20   considered the stipulated motion and the relevant record, and finding good cause, the Court
21   GRANTS the motion and ORDERS that the parties’ deadline for completing discovery is
22   extended from March 15, 2021 to May 14, 2021 and the deadline for filing discovery-related
23   motions is extended from February 22, 2021 to March 22, 2021 to allow State Farm to possibly
24   file a motion to quash and/or modify subpoenas served on February 23, 2021. The Court further
25   ORDERS that within 14 days of the date of this order, counsel for the parties must propose an
26   updated case schedule governing the remaining deadlines contemplated by the Court’s

     ORDER
     C20-5208-JCC
     PAGE - 1
               Case 3:20-cv-05208-JCC Document 21 Filed 03/16/21 Page 2 of 2




 1   scheduling order.1

 2          DATED this 16th day of March 2021.

 3                                                           William M. McCool
                                                             Clerk of Court
 4
                                                             s/Paula McNabb
 5
                                                             Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23   1
       The parties’ stipulated motion indicates that State Farm is awaiting the Court’s order on its
24   motion for a Rule 35 exam. (Dkt. No. 20 at 2.) On March 10, 2021, the Court issued an order
     granting State Farm’s motion, ordering Ms. Johnson to submit to a Rule 35 examination on
25   March 25, 2021, and setting forth some specifications for the examination. (Dkt. No. 19.)
     Pursuant to that order, the parties are required to confer and submit a stipulation containing the
26   remaining necessary specifications required by Rule 35(a)(2)(B) by March 17, 2021. (Id. at 5.)

     ORDER
     C20-5208-JCC
     PAGE - 2
